Title: From James Madison to James Monroe, [ca. 1 March] 1803
From: Madison, James
To: Monroe, James


Dr. Sir[ca. 1 March 1803]
The inclosed came under cover of one to me from Mr. Coleman.
The final communications to you will be put into the mail tomorrow, and will get to N Y. on sunday. Our utmost exertions could not send them off by this evenings mail. The bill before Congs. which is to be forwarded to you, required some formalities; and it passed a day or two ago only. Yrs affly.
 

   
   RC (DLC). Signature clipped. Undated. Addressee not indicated. Date and addressee assigned by comparison with the postscript in JM to Monroe, 1 Mar. 1803, and Monroe to JM, 7 Mar. 1803. Enclosure not identified.



   
   Letter not found.



   
   See JM to Monroe, 28 Feb. 1803, and n. 2.


